Title: To John Adams from Jonathan Williams, 12 November 1778
From: Williams, Jonathan
To: Adams, John


     
      Sir
      Nantes 12 Nov 1778
     
     My last informed you of my Intention to send you by the Messagerie a Case of old W. India Spirit, and at the same time I requested you to send a dozen to Mr. Alexander and a dozen to Dr. Bancroft. I have now to inform you that it left Nantes last Saturday accompanied with an acquit a Caution which I request you to return to me properly indorsed at the Bureau at Paris. I must beg your particular attention to this formality, as otherwise I shall be subject to pay a heavy Duty and perhaps a Fine, Rum being contraband.
     I have the honour to be with great Respect Sir Your most obed Ser.
     
      Jona Williams
     
     
      P.S. There is a Packet in the Case, addressed to Mr. Alexander, which please to send to him.
     
     